PER CURIAM:
Newport News Shipbuilding and Dry Dock Company seeks review of the Benefits Review Board’s decision and order affirming the administrative law judge’s award of longshore survivor’s benefits on a claim filed by Mary Elston pursuant to 33 U.S.C. §§ 901-950 (2000). Our review of the record discloses that the Board’s decision is based upon substantial evidence and is without reversible error. Accordingly, we affirm for the reasons stated by the Board. Newport News Shipbuilding & Dry Dock Co. v. Director, OWCP, No. 06-0577 (B.R.B. Feb. 27, 2007). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.